 In the MatterOfWESTExBOOT&SHOE COMPANYandAMERICANFEDERATION OF LABORCase No. 16-CA-38.-Decided March, 30, 1949DECISIONANDORDEROn December 20, 1948, Trial Examiner Josef L. Hektoen issued his-Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommended that itcease anddesist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions and a supporting brief to the Intermediate Report.Pursuant to the provision of Section 3 (b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this proceeding to a three-man panel consisting of theundersigned Board Members.*The Board has reviewed the rulings made by the TrialExaminerand finds that no prejudicial error was committed.The rulings arehereby affirmed. The Board has considered the Intermediate Report,the exceptions and brief filed by the Respondent, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations z of the Trial Examiner, with the additions and modifica-tions set forth in the Order below :ORDERUpon the entire record in this case, and pursuant to Section 10 (c)*Chairman Herzog and Members Houston and Gray.1We find that the Respondent,when it discharged Hazel Booth,Leonard L.Booth,Betty it. Finch, and Cecil Holton on December 4, 1947, had knowledge of the fact thatthese employees had attended the meetingat thehome of Hazel Booth on December3, 1947.1We also find, and the record clearly indicates,a manifesthostility by theRespondentto the efforts of its employees to organize,and an intent on the part of the Respondentto interfere generallywith therights of its employees,as guaranteedby the Act.Therefore,in accordancewith therecommendationof the TrialExaminer,we shallorder,inter alga,that theRespondent cease and desist from in any manner interferingwith,restraining, orcoercing its employees in the exercise of their rights guaranteed by section7 of the Act.82 N. L. R. B., No. 61.497 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that the Respondent, Westex Boot &Shoe Company, Wichita Falls, Texas, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in American Federation of Labor, orin any other organization of its employees, by discharging refusing toreinstate, or by discriminating in any other manner in regard to theirhire or tenure of employment or any term or condition of their employ-ment;(b) Interrogating its employees concerning, or threatening themwith economic reprisal because of, their union affiliations, activities,or sympathies, or in any other manner interfering with, restraining,or coercing its employees in the exercise of the right of self-organiza-tion, to form labor organizations, to join or assist American Federa-tion of Labor or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining, or othermutual aid or protection, and to refrain from any and all such activi-ties except to the extent that such right may be effected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Betty R. Finch, Hazel Booth, Leonard L. Booth, CecilHolton, J. E. Hewitt, Horace Gillespie, and Olen E. Stonecipher,immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges;(b)Make whole the afore-mentioned employees for any loss of paythey may have suffered by reason of the Respondent's discriminationagainst them, by payment to each of them a sum of money equal to theamount each normally would have earned as wages from the date ofdiscrimination to the date of the Respondent's offer of reinstatement,less the net earnings of each during said period;(c)Post at its Wichita Falls, Texas, plant, copies of the noticeattacaled hereto as "Appendix A." 3 Copies of such notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and maintained byit for sixty (60) consecutive days thereafter, in conspicuous places,In the event this Order is enforcedby a Decree of a United States Courtof Appeals,there shall be inserted before thewords, "A DECISION AND ORDER" the words, "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." WESTEX BOOT & SHOE COMPANY499including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning, or threatenthem with economic reprisal because of, their union affiliations,activities, or sympathies; or in any other manner interfere with,restrain, or coerce our employees in the exercise of the right toself -organization, to join or assist AMERICAN FEDERATION OF LABORor any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the NationalLabor Relations Act.WE WILL OFFER to Betty R. Finch, Hazel Booth, Leonard L.Booth, Cecil Holton, J. E. Hewitt, Horace Gillespie, and Olen E.Stonecipher, immediate and full reinstatement to their former orsubstantially equivalent positions, and make them whole for anyloss of pay suffered as a result of the discrimination against them.All our employees are free to become or remain members of theabove-named Union or any other labor organization except to theextent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the amended Act.WE WILL Nor discriminate in regard to the hire or tenure ofemployment or any term or condition of employment against anyemployee because of membership in or activity on behalf of anysuch labor organization.WESTEx BOOT & SHOE COMPANY,Employer.Dated:---------------------------By-------------------------(Representative)(Title) 500DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. James R. Webster,for the General Counsel.Messrs. Otis E. NelsonandLee Sellers,ofNelson,Montgomery and Robertson,.ofWichita Falls, Tex., for the Respondent.Mr. Lester Graham,of Abilene, Tex., for the Union.STATEMENT OF THE CASEUpon an amended charge filed on August 6, 1948, by American Federation ofLabor, herein called the Union, the General Counsel of the National Labor Re-lations Board,' by the Regional Director for the Sixteenth Region (Fort Worth,Texas), issued his complaint dated August 9, 1948, against Westex Boot & ShoeCompany, herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Na-tional Labor Relations Act, 49 Stat. 449, as amended by the Labor ManagementRelations Act, 61 Stat. 161, herein called the Act. Copies of the complaint,accompanied by notice of hearing and the amended charge, were duly servedupon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent: (1) on or about December 4, 1947, discharged Betty R.Finch, Hazel Booth, Leonard L. Booth, and Cecil H. Holton on or about Febru-ary 19, 1948, discharged J. E. Hewitt and on or about June 10, 1948, dischargedHorace Gillespie and Olen E. Stonecipher 2 and since such dates refused to re-instate them because they joined or assisted the Union and engaged in otherconcerted activities; (2) at various times on and after December 4, 1947, bycertain named officers and agents interrogated its employees concerning theirunion affiliation and activities and urged, threatened, persuaded, and warnedthem against assisting or becoming or remaining members of a union; and (3)by these acts interferred with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.The Respondent thereafter filed its answer admitting the allegations of thecomplaint with respect to its business but denying the commission of any unfairlabor practices.Pursuant to notice, a hearing was held at Wichita Falls, Texas, from August31 through September 3, 1948, before the undersigned Josef L. Hektoen, the TrialExaminer duly appointed by the Chief Trial Examiner. The General Counseland the Respondent were represented by counsel and the Union by its representa-tive ; all participated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the opening of the hearing, counsel for the Respond-ent presented written motions previously filed with the Regional Office, asfollows: (1) to strike certain portions of the complaint; (2) to dismiss the com-'The General Counsel and his representative at the hearing are herein called theGeneral Counsel, and the National Labor Relations Board is herein called the Board.2Thisname appearsas Stonecypher in the record.However, exhibits in Case No. 16-RC-45, of which the undersigned was asked to take judicial notice, show the abovespellingto be correct. WESTEX BOOT & SHOE COMPANY501plaint ; and (3) to make the complaint more definite and certain. The motionswere denied by the undersigned' Oral argument and the filing of briefs werewaived by the parties.Upon the entire record in the case,and from his observation of the witnesses,the undersigned makes the following:FINDINGSOF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Westex Boot & Shoe Company,is a Texascorporation withits office and factory in Wichita Falls, Texas,where it is engaged in the manu-facture andsaleof boots, shoes, and fancy cowboy boots.Duringthe year 1947,it bought raw materials valuedat more than$100,000, about 90 percent thereoffrom points outside the State of Texas.Duringthe same period, it sold finishedproducts valued at more than $250,000, about 50 percent thereof being shippedby it to points outside the Stateof Texas.The Respondent admits thatit is engaged in commerce within the meaning ofthe AAct.U. THE ORGANIZATIONINVOLVEDAmerican Federation of Labor isa labor organizationadmitting to membershipemployeesof the Respondent.III. THE UNFAIR LABOR PRACTICESA. Background and majorissues 4The Respondent operates a plant employing some 35 to 45 production workers,both male and female. Its officials on the scene are Vice-President and GeneralManager T. B. Wilkes, Sr., Assistant Manager T. B. Wilkes, Jr., Foreman HughBurch, of the fitting and cutting department, and Foreman T. F. Jenkins, ofthe bottoming department.During the frequent absences of Wilkes, Sr., on ac-count ofillness,Wilkes, Jr., is in charge of the plant. There are but two pro-duction departments.Until July 31, 1947, the employees had been earning 7 hours' overtime payfor Saturday work.On that day, however, overtime was suspended and a 40-hour week was instituted. On October 1, 1947, however, overtime was restoredand continued until December 3, 1947, when the Respondent posted a notice atthe time clock stating that overtime for Saturday, December6 and 13, pur-portedly to enable the employees to attend footballgames onthese dates, wouldbe suspended."On the evening of December 3, some 25 employees gathered in the home ofemployee Hazel Booth.They discussed the matter of loss of overtime, deter-8Both in his answer and motion to strike,counsel for the Respondent contents thatAmerican Federation of Labor is not a labor organization within the meaning of the Act.This contention was and is rejected upon the basis of the Decision and Direction of ElectionIssued by the Board on May 25, 1948, inMatter of Westea Boot f Shoe Company,CaseNo. 16-RC-45, stating in part "Petitioner [American Federation of Labor] is a labororganization within the meaning of the Act.Matter of American Fruit Growers, Inc.,75 N. L. R B. 1157".Counsel for the Respondent also presented a motion for subpenas,but since the RegionalOffice has issued them before the hearing,no ruling on this motion by the undersignedwas required.4The record contains little or no dispute as to the facts narrated in this section.5According to Wilkes, Jr., overtime was "officially" terminated on December 17.838914-50-vol. 8233 502DECISIONS OF NATIONALLABOR RELATIONS BOARDmined to protest the consequent loss of pay to Wilkes, Sr., the following day,and signed a paper of "solidarity."On the following day, December 4, the management interviewed some 10 to14 employees, as Wilkes, Sr., related, ". . . to find out what the troublewas."'At the close of the day, the Respondent discharged Hazel Booth, atwhose home the meeting had been held, her brother-in-law, Leonard Booth,and employees Hewitt and Holton, all of whom had also been present. Thesame evening, a number of employees met with Union Organizer George Acker-man who received a number of application cards and dues payments from thosepresent.On December 12, the Union filed its initial charge, a copy of whichwas received by the Respondent on December 17, alleging the discharges tohave constituted unfair labor practices.On the same day, December 17, theUnion filed its petition for certification of representatives in Case No. 16-RC-45.On December 19, the Respondent held a Christmas party in the plant, giftswere distributed, and those present and, all employees were given a $10 bonus.Wilkes, Sr., made an address to the assemblage which is the subject of furtherconsideration in a succeeding section hereof.The employees continued their organizational activities, and on February 2;1948, they were granted a charter for Local 573 by Boot and Shoe Workers'Union (AFL). At that time dischargee Leonard Booth was president of thegroup.He was succeeded by employee Gillespie, whose discharge is herein-after considered.Employee Hewitt was elected vice president when the char-ter was received.On February 19, the Respondent discharged Hewitt.On April 1, the Board conducted a hearing in Wichita Falls on the Union'spetition and on May 25, issued its decision and direction of election.Noticesof election were posted on June 2, and on June 8, an election of the Respondent'sproduction and maintenance employees was conducted.'Employee Stonecipher acted as observer for the Union at the election andshortly before it, went over the eligibility list for use thereat with Wilkes, Sr.The Union lost the electionby 22 to14 of the valid ballots counted.On June 10, the Respondent discharged Gillespie and Stonecipher. Shortlythereafter the members surrendered their Boot and Shoe Workers' charter andon June 18, the Board closed its files in the representation case.Then the major events inissue arethe seven discharges, while the December 4,1947, management interviews, the December 19 Christmas party talk by Wilkes,Sr., and sundry other activities by the four members of management throughoutthe period in question must also be dealt with.B. Interference, restraint, and coercion on December 4, 1947Employee Leonard Booth credibly testified that on December 4, 1947, the dayafter the Hazel Booth meeting, Foreman Jenkins approached him in the plantand asked about the meeting purportedly held at his, Booth's, house the nightbefore,' that Booth denied having had such a meeting, and that Jenkins thene So far as is disclosed by the record, no concerted protest was made.It is undisputed that management became aware of the meeting of the night beforeearly on the morning of December 4.8Only the Union appeared on the ballot which provided that the employees vote for oragainst representation by it.9 There appears to have been an initial misapprehension on the part of management,soon dispelled,that the meeting had been held at Leonard Booth's home rather than atthat of hissister-in-law, Hazel Booth. WESTEX BOOT & SHOE COMPANY503told him that employee discharges would occur as a result thereof.EmployeeStonecipher credibly testified that on the same day,Jenkins alsoasked himabout attending the meeting, inquired as to the leadership of thegroup, sug-gested that they included employees Hewitt andHrazelBooth, and told Stone-cipher that if he continued his activities, he would be discharged by the Re-spondent.Employee Gillespie credibly testified that on the same day, Jenkinslikewise spoke to him, inquired as to whether he had attended the meeting andreceiving a non-committal answer, told him that those participating in the activitywould get into trouble with the Respondent.Jenkins,who categorically denied the remarks attributed to him, by thethree employees, was a most unimpressive witness, whose reiterated "No" inanswer to questions put to him by counsel for the Respondent asking whetherhe had said what counsel then read from the record, was not convincing. Inthe light of the findings hereinafter made, his appraisal of the witnesses'credibility, and upon the entire record, the undersigned finds that Jenkins spoketo Booth, Stonecipher, and Gillespie substantially as they testified.Employee J. C. Niebrugge credibly testified without denial, and the under-signed finds, that on December 4, Foreman Burch asked him if he had attended.the meeting of the previous evening, and that Niebrugge truthfully answered thathe had not.On the afternoon of December 4, as has been stated above, the four membersof the Respondent'smanagementcalled a number of employees to the plantoffice.Among them were Hewitt, Stonecipher,and HazelBooth.Hewitt testi-fied that Wilkes, Sr., after asking whether he had attended the Booth meeting,which Hewitt denied having (lone, stated that no union would be permitted inthe plant, that he, Wilkes, could go out into the street and readily obtain ample,substitutes capable of performing the tasks of the employees, that Hewitt wouldget a 2 weeks' "trial" if he kept his "mouth closed" and that he would accomplishnothing byjoining aunion.Stonecipher testified that, although he had attendedthe meeting, lie denied having done so when asked by Wilkes, that the latterthen stated that lie had definite knowledge that sucha meetinghad been held,that rather than permita union to comeinto the plant he would close it, andfinally told Stonecipher that if he intended to participate in union activities, hecould leave the plant without further ado.Hazel Booth testified thatwhen shedenied having had a meeting at her home, Wilkes, joined by one or more ofthose present, insisted that she had and urged that she admit that fact, butthat she remained adamant and was excused.Asked on direct examination by counsel for the Respondent whether the meet-ing the night before had any bearing on his having conducted these and otherinterviews on December 4, Wilkes, Sr, answered, "I was trying to find out whatthe trouble was."He volunteered that he said nothing of "any meeting" becausehe knew of none "and I never-never said to any employee-he couldn't belongto a union."He further testified that he had never asked any employee whetherhe had attended a meeting at the home of either Hazel or Leonard Booth.Healso denied threatening to close the plant if a union came In. On cross-exami-nation by the General Counsel, however, he admitted having asked the employeesabout themeeting 10and that his part in the proceedings was "to find out what30At page 490 of the record appears the following colloquy :By the General Counsel:Q. . . . when they were called into your office, one at a time, did anyone mentionthe meeting of the night before? 504DECISIONSOF NATIONALLABOR RELATIONS BOARDwas the trouble ... if there was dissatisfaction, and whether we could remedyit."In the light of this testimony by the vice president and general manager ofthe Respondent, and upon all of the circumstances revealed by the entire record,the denials or failures of rdtollection by and of Wilkes, Jr., Jenkins, and Burchas to what was allegedly said by Wilkes, Sr., are rejected, as are his own.Theundersigned finds that he spoke to Hewitt, Stonecipher, and Hazel Booth sub-stantially as they testified.By the questioning by Jenkins of Leonard Booth, Stonecipher, and Gillespie,regarding the December 3 meeting and by his threats to them of discharge bythe Respondent for their concerted activities, by the questioning of Niebruggeby Burch respecting the meeting, and by the questioning of Hewitt, Stonecipher,and Hazel Booth regarding the meeting by Wilkes, Sr., and by his threats toHewitt and Stonecipher to replace the employees, close the plant, and to dis-charge Stonecipher if he persisted in his union activities, the Respondent hasinterfered with, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.C. The dischargesof December4, 19417As noted, at the close of business on December 4, the Respondent dischargedBetty R. Finch,Hazel andLeonard Booth, and Cecil Holton. Sincetheir timingand the Respondent's purportedreasonstherefor lend themselves to such treat-ment,they will be considered as a group.All 4 had participatedin the meetingof some 26 employees the night before.With at least half the employees of asmall plant engaged in such a pursuit, the interest of the Respondent'smanage-ment, as has been noted above, was acute.Both the Booths had been the subjectof the management's close attention and questioning regarding it and it is found,from all of the surrounding circumstances, that the Respondent had knowledgeof the fact that the meeting occurred in Hazel Booth's home.The Respondent, according to the Wilkeses,suffereda declinein orders during1947, and in November of that year,the managementheldconferencesrespectinga reductionof staff.The two foremen were told to check on the employees underthem and about 10 a. m. on December 4, the day after the meeting, they wereasked for the names of two employees in each of their departments whose servicesthe Respondent might dispense with. Jenkins named Leonard Booth and Holton,while Burch supplied the names of Finch and Hazel Booth.Informedby Jenkinsof the events of December 3 at about 3 p. m. on December 4, Wilkes, Sr., imme-diately replied, according to his own testimony "Well, we have already made ourdecision.Give the names to the pay-roll clerk, and their checks will be ready forthem this evening."Betty R. Finch:Finch worked for the Respondent from May 9 to December 4,1947, when she was discharged. She attended the December 3 meeting at HazelBooth's home. She worked as a stitcher under Foreman Burch, who on Decem-Footnote 10-ContinuedBy WILxas, Sr.:A. No one knew anything about it.Q. I thought you toldme a while ago that you knew at the break at 3 : 00 p.m. aboutthe meeting.A. I knew, that was the talk,but these employees all denied it.Q. Yes.Well, you said no one knew anything;you meant you didn't-you hadn'theard or didn't know of a meeting?A. I knewwhat theforemen told me ; that was hearsay. But when we asked theemployees if they been attending these meetings, they knew nothing about it.Q. Oh, you did ask them?A. Yes. WESTEX BOOT & SHOE COMPANY505ber 4 told her she was being discharged for an incident which occurred duringNovember when she looked at a wage schedule of the employees which was lyingon the desk of the Respondent's bookkeeper.The Respondent gave her a 5-centincrease in pay in November and it is undenied, and the undersigned finds, thatForeman Burch had complimented her on her work and told employee HazelBooth that Finch would make a "good hand."Leonard L. Booth:Booth began work for the Respondent in March 1947, as abottomer under Foreman Jenkins.He had had more than 10 years' experience,having been a bootmaker since 1936. In May 1947, Wilkes, Sr., praised his work.He attended the December 3 meeting and, as has been noted above, for a timewas thought by management to have conducted it at his home.Hazel Booth washis sister-in-law.On the morning of December 4, Jenkins prophetically warnedhim that the Respondent would discharge one or more employees as a consequencethereof.At closing time that afternoon, Jenkins handed him his check, told himhe was being discharged "for the benefit of the Company," adding that he would beglad to give Booth a recommendation at any time and that his work was morethan satisfactory, and Booth left the plant.Thereafter Booth was the subject of great interest on the part of the Respond-ent.Employee A. L. Williams testified without denial, and the undersigned finds,that shortly after Booth's discharge, Wilkes, Sr., summoned him to the office andsharply questioned him regarding his alleged presencein anautomobile withBooth, that Williams denied having been with Booth and that Wilkes, Jr., there-after apologized to Williams for his having wrongly been so accused, the causehaving been a case of mistaken identity.Employee Niebrugge was called intothe office following Williams' departure.He testified without denial, and theundersigned finds, that about a week after Booth's discharge, he had a conversa-tion with Booth across the street from the plant.The following day, Wilkes, Sr.,asked him if he liked his job, and upon Niebrugge answering that hedid, askedwhat he had been talking to Booth about. Niebrugge answered that they "werejust talking" and the interview was concluded.The Respondent's position is that it discharged Booth at this timebecauseof his action in early September in having a pair of his own boots repaired inthe plant at a retail cost of $15, without a "ticket."The evidence reveals thatmatter was disposed of, however, when Booth agreed with Wilkes, Sr., to repaythe amount due the Respondent by weekly payments" On January 15, 1948,Booth telephoned Wilkes, Jr., about the possibility of obtaining a letter of recom-mendation from the Respondent.Wilkes asked Booth to come into the officestating that he wanted to talk to him first.Booth appeared at theRespondent'soffice and found both Wilkes, Sr., and Jr., there.Wilkes, Sr., after telling Booththat he was sorry to have discharged him, asked him about any other employeeswho might be active in the Union and if employee Hewitt was one of them.Booth answered that he did not know, but thathe was rather confident thathe was not.Wilkes, Sr., replied that he had been planning to discharge Hewittbecause he thought Hewitt was an active union man, but had not done sobecausehe had not had a replacement for him.Wilkes then prepared a letter of recom-mendation for Booth, stating that he had omitted the real reasonfor Booth'sdischarge, i. e., "active in the Union," because that would prevent the latterfrom obtaining employment elsewhere.Wilkes, Sr., then signed the letter andhanded it to Booth"n Booth had made none at the time of his discharge.12 The findings with respect to the events of January 15 arebased upon the undenledand credible testimony of Booth which the undersigned accepts. ,506DECISIONS OF NATIONAL LABOR RELATIONS BOARDHazelBooth:Booth began work for the Respondent about March 1, 1947, as afancy stitcher on special order boots and was discharged on December 4 of thatyear.She was an experienced employee, having worked in leather off and onsince 1926, at one time for Wilkes, Sr., for a period of 3 years in another com-munity.She began work for the Respondent at 70 cents per hour and wasraised to 80 cents about 3 weeks before her discharge.Her work had receivedpraise from Wilkes, Jr" ' As found above, she housed the December 3 meetingand on the afternoon of the following day was the subject of inquiry from thefour managerial officials.At about quitting time on that day, December 4, Fore-man Burch handed her her check, saying the Respondent thought it best to lether go.He did not answer her question as to what she had done to cause thisdrastic step.The Respondent adduced evidence to show that she had ordered two pairs ofboots for her children and had received a special employee discount thereon.On one pair there arose a misunderstanding and Booth complained of it to Wilkes,Jr., and the foreman somewhat heatedly.Wilkes, Jr., testified that her complaintsand the "disturbance she created" were the sole cause of her discharge, but on,cross-examinationby the General Counsel, and introduction of documentaryevidence respecting the matter, he admitted that she was due a refund and thatshe had a legitimate grievance.Cecil H.HoltonHolton began work for the Respondent late in February of1947, under Foreman Jenkins.He attended the December 3 meeting and onDecember 4, the Respondent discharged him.Holton testified without denial,and the undersigned finds, that Jenkins on two occasions praised his work. InAugust he received a 10-cent increase in hourly pay.When he was discharged,Jenkins told him it was for the "good of the company," but it is undenied, andthe undersigned finds, that Jenkins also told Holton that he was not being dis-charged for poor work. This did not satisfy Holton and he thereupon inter-viewed the Wilkeses. Jr. told him that he was "an instigator -or antagonizer" 14and was being discharged on that account.The Respondent's position is that Holton, who was a veteran trainee, simplydid not learn the work, that if he had not been discharged, it would have hadto raise his pay in accordance with Veterans Administration rules, that he com-plained to other employees respecting his pay, and thereby caused disturbancein the plant. Jenkins, on the other hand, testified that Holton was chosen fordischarge because he was in the habit of indulging in unexcused absences andthat when he was absent, Jenkins had to do his work.Conclusions with respect to the four dischargedGranting that business necessity may have indicated a reduction in force, theRespondent's timing of the discharges, together with its questioning and threaten-ing employees on the same day, its knowledge of the fact that Hazel Booth's homewas the scene of the December 3 meeting, Wilkes' January 1948, explanation toLeonard Booth of the real reason for his discharge, its contradictory reasons forthe discharge of Holton, and the fact that it waited an appreciable length of timeto discharge Finch for her alleged misconduct in looking at confidential material,as well as the Respondent's intensely anti-union attitude epitomized by the acts13On January 16, 1948, Booth asked for and obtained from Wilkes, Jr.,a recommenda-tion from the Respondent and signed by him stating that her work was "of excellentand first-rate quality."According to Booth's undenied testimony, which the under-signed accepts,Wilkes told her at the time that "It is nothing but the truth. . . . Youare a good stitcher."14Holton's undenied testimonywhich theundersigned accepts. WESTEX BOOT & SHOE COMPANY507and statements of Wilkes, Sr., Burch, and Jenkins, combine to convince the under-signed that the real reason for the Respondent's discharge of the four employeeswas their activity on behalf of the Union and their attendance at the December 3meeting.Upon the preponderance of the credible evidence, he so finds. By thesedischarges and by Wilkes' questioning of Williams and Niebrugge respectingBooth as well as statements to the latter, the Respondent has interfered with,restrained, and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act.D. Continuing interference, restraint, and coercionEmployee George Lovett credibly testified that on December 515 he was sum-moned to a meeting with the four representatives of the Respondent's manage-ment at which Wilkes, Sr., asked him what he knew of the Hazel Booth meeting,that he did not answer directly, that Wilkes then asked him if he were a unionsympathizer to which he answered that he did not know much about it, where-upon Wilkes told him that if he was, he could leave forthwith, but that if he wasnot, he might stay on the job, adding that rather than have a union in the plant,Wilkes would go East and stay with his wife's relatives, and that in the East itwas not permissible for a member of management to speak to members of the rankand file without permission and that he did not want that in his plant.As has been found above, Wilkes, Sr., had used substantially the same approachin dealing with a number of employees on the preceding day. Furthermore, headmitted on cross-examination by the General Counsel, that although he couldnot recall having so informed any employee, he had heard that conditions, suchas allegedly described by him to Lovett, obtained in the East and that he did notwant them in his plant. The undersigned therefore rejects Wilkes' denial andfinds that the conversation took place substantially as described by Lovett 16Employee Williams testified without denial, and the undersigned finds, thatshortly after the December 4 discharges, Wilkes, Sr., asked him if he had beenasked to join the Union and if he would do so if he were asked, that Williamsreplied that he knew nothing of it, whereupon Wilkes asked him if he desiredto remain as an employee, to which he replied in the affirmative.On December 19, the Respondent conducted a Christmas party for the em-ployees in the plant.As stated above, presents were distributed, a $10 bonuswas given the employees, and Wilkes, Sr., made a short talk, in the course ofwhich, according to former employees George Patusek and Mary Reeves, hestated that he would give the employees raises in pay if he saw fit but that hewanted no outsiders or a "third party" endeavoring to obtainincreasesfor them.Former employee Frances Hill testified that she could recall no such statementand her husband, Alvey, also a former employee, testified that he did not.Wilkes,Sr., flatly denied making such a statement but on cross-examination by theGeneral Counsel, volunteered, "I didn't want to defeat the purpose of the party,spoil a holiday by bringing up anything that would be unpleasant." The under-signed was particularly impressed by Reeves as a witness. She had voluntarilyon July 19, 1948, quit her employment with the Respondent after abouta year'stenure.Patusek was a reliable witness.The Hills, on the other hand, were notparticularly impressive, and Wilkes, as found above, was not always reliable.Upon the entire record in the case, and upon his appraisal of the witnesses, theu He had been absent from the plant on December 4 on account of the illness of his father.1sWilkes, Jr., testified that he could not recall that Wilkes, Sr., addressed Lovett asfound above,but that had he done so, he would have recalled it.His denial,if it be such,rejected. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDundersigned is convinced and finds that Wilkes made the statement attributedto him by Patusek and Reeves.Patusek, who voluntarily quit work for the Respondent after the June 8, 1948,election,credibly testified that about a month after the Christmas party, Fore-man Burch asked him whether he was a union member, and upon Patusek'sanswer in the negative,told him it was a good thing because membership wouldget him into trouble with the Respondent as it had in the case of several employeesin the past,adding that if the Union penetrated into the plant,the Respondentwould close it down and all of the employees would lose their jobs. EmployeeWinston Stowe credibly testified that during February 1948, Burch asked himif he had been asked to join the Union, that he answered equivocally and thatabout a month later Burch stridently insisted upon Stowe's telling him if heknew anything of the Union,adding that he wanted no lies, that Stowe deniedknowledge of the Union,and that Burch thereupon stated that the Respondenthad discharged several employees on account of their union activities, woulddischarge more in order to stamp out the Union,and that if Stowe planned to aidthe union movement in any fashion,he should definitely recopsider his stand.Burch, like Jenkins, was not an impressive witness, and like him, denied hisalleged statements in answer to the same type of questioning.Since, as hasbeen found above, Burch was reporting facts when he told Patusek and Stowethat their concerted activities had caused the Respondent to discharge otheremployees,the undersigned finds that Burch spoke to the two employees substan-tially as they testified.By Wilkes'questioning of and threats of the loss of their jobs if they weresympathetic to the Union to Lovett and Williams,his clear threat made at theDecember 19 party that if a union came into the plant the quesion of increasesin pay might not be favorably acted upon,and by Burch's questioning of andthreats to Patusek and Stowe, the Respondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 ofthe Act.E.Hewitt's dischargeJ.E. Hewitt:"Hewitt worked for Wilkes,Sr., for a time in 1943, and late in1945, joined the staff of the Respondent at Wilkes'request.He was doing"rough-rounding and edge-trimming"in the bottoming department under ForemanJenkins at the time of his discharge on February 19, 1948, and was Jenkins`sole assistant in such work at the time.Hewitt was an experienced leatherworker, having worked in the field since 1928.He began work for the Respondentat $6 per day and was earning$8 when discharged.During 1947,Wilkes, Sr.,complimented him on his work.Hewitt attended the December 3 meeting atHazel Booth's home and on the following afternoon,as has been found above,was the subject of searching inquiry by the four members of the Respondent'smanagement,and told by Wilkes, Sr., that replacements for him and all otheremployees could be found on the street and that he was staying on at his taskwith the Respondent only at the latter's sufferance.On February 2, 1948, hewas elected vice president of the Boot and Shoe Workers' Union, and on Feb-ruary 19, Jenkins gave him his final check saying that Wilkes, Sr.,apparentlyexpected that he accomplish an identical amount of work with less help andthat he did not seem to be able to keep a "good hand."The Respondent contends that it discharged Hewitt on account of the factthat "along about the fall of 1947, Bill'swork fell off from what he had been17Sometimes called"Bill" in the record. WESTEX BOOT & SHOE COMPANY509doing," and that since orders were still lagging, a continuing reduction of forcewas taking place.Hewitt testified that on December 4, Foreman Burch inquired of him as to hisattendance at the meeting the night before, adding that Burch would not workin the plant if a union came into it. Burch could not initially recall the con-versation and finally denied it.He has been found to have been an unreliablewitness.The undersigned finds that he spoke to Hewitt as the latter testified.As has been found above, Wilkes, Sr., on January 15, told Leonard Booththat he was planning to discharge Hewitt on account of his being an activeunion proponent.He is found to have carried out his plan a month later.By this discharge and by the questioning by Burch of Hewitt, the Respondenthas interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.F. The final dischargesHoraceGillespie:Gillespie worked for the Respondent as a laster from Novem-ber 8, 1943, to June 10, 1948, when he discharged him. As found above, onDecember 4, after his having attended the Hazel Booth meeting, Foreman Jenkinshad occasion to caution Gillespie respecting concerted activities, stating thatthose whoengagedin them would find themselves in difficulties with the Re-spondent.He began work at 40 cents an hour and was earning 90 cents whendischarged.18Both Wilkes, Sr., and Jenkins had complimented him on his work.Gillespie was elected president of the Union in March 1948, and had previouslybeen its guide, or doorman.He continued as president until the Union sur-rendered its charter after its defeat on June 8, 1948.He solicited and obtainednumerous union applications during his free time and off the Respondent'spremises.The Respondent contends that it discharged Gillespie because in April 1948,it found that "We were having too many boots torn open during thelastingoperations . . ." and that Wilkes, Jr., at that time gave orders to ForemanBurch (not to Jenkins who was Gillespie's supervisor), "to keep a check" onwhat was happening and that on the basis of Burch's investigation and opinion,Wilkes gave "instruction with reference to the discharge of Mr. Gillespie."Except for his conversation with Gillespie, Foreman Jenkins was not questionedregarding his employment history nor discharge and although he followed Wilkes,Jr., on the witness stand, Foreman Burch gave no testimony respecting him.Olen E. Stonecipher:Stonecipher worked for the Respondent for about half ayear ending in 1943, returned to work after his military service on December 31,1945, as a bottomer under Foreman Jenkins, and continued as such until he wasdischarged on June 10, 1948.As found above, on December 4, 1947, Jenkinsinterested himself in the Hazel Booth meeting, asking Stonecipher if he hadattended it, who the "leaders" were, and warning him that those who participatedwould get into trouble with the Respondent and be discharged by it.Stonecipherwas also the subject of interrogation by the management on the afternoon ofDecember 4 and told by Wilkes, Sr., that he would close the plant rather thanhave the union penetrate it and that if Stonecipher intended to engagein unionactivities, he should resign his employment but that since he was doing goodwork, the Respondent was anxious to retain him as an employee. StonecipherisGillespie's last increase was accompanied by a letter dated March 5, 1948, from theRespondent stating in part : "Do to your loyalty and cooperation during the time youhave been employed here,we are glad to raise your wage from eighty-five to ninety cents."twas signed by Wilkes, Sr. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDacted as observer for the Union at the election of June 8 had previously checkedthe eligibility list withWilkes, Sr.As has been found, the Union lost theelection.Two days thereafter, the Respondent discharged Stonecipher as"incompetent."The Respondent contends that it discharged Stonecipher because in May 1948,he had trimmed the soles of certain boots shown at an exhibition in Dallas"too close" and because he had also similarly trimmed an order of nine pairs ofboots which were returned by the customer to the Respondent.Conclusions as to Gillespie and StonecipherWithout resolving the question of the workmanship of Gillespie and Stone-cipher, it seems clear to the undersigned that but for their union membership andactivity the Respondent would not have discharged them.Gillespie was presidentof the Union and had actively solicited many applications for membershiptherein.In a small plant, such as that of the Respondent, the fact of his havingbeen one of the leaders of the Union must be considered to have been known tothe Respondent. It had shown itself most knowledgeable respecting the Unionand its protagonists heretofore and Wilkes, Jr , testified that although that facthad nothing to do with their discharges, he had heard that both Gillespie andStonecipher were members of the Union.As to Stonecipher, his union member-ship and activity became notorious when he acted as observer for the Union atthe June 8 election.Both employees had been warned by management to give uptheir union proclivities on pain of the loss of their jobs.The undersigned is convinced, and upon the entire record finds, that the Re-spondent discharged Gillespie and Stonecipher not for the reasons advanced byit but because it desired to rid itself of them on account of their union membershipand their leading roles in the activities on behalf of the Union.By such dis-charges, the Respondent has interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices,itwill be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of theAct.It has been found that the Respondent discriminatorily discharged Betty R.Finch,Leonard L. Booth, Hazel Booth, Cecil H. Holton, J. E.Hewitt, HoraceGillespie,and Olen E.Stonecipher.It will therefore be recommended that theRespondent offer to said employees immediate and full reinstatement to theirformer or substantially equivalent positions,19without prejudice to their seniority19The term"former or substantially equivalent positions"is intended to mean "formerpositions wherever possible,but if such positions are no longer in existence, then to sub-stantially equivalent positions."SeeMatter of The Chase National Bank of the City ofNew York, San Juan, Puerto Rico Branch,65 N. L. R. B. 827. WESTEX BOOT & SHOE COMPANY511or other rights and privileges, and that it make the seven named employeeswhole for any loss of pay they may have suffered by reason of the Respondent'sdiscrimination against them by payment to each of them of a sum of money equalto that which he or she normally would have earned as wages from the date ofthe respective discharges to the date when, pursuant to the recommendationsherein, the Respondent shall offer them reinstatement, less the net earnings ofeach during said period 20Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.The American Federation of Labor is a labor organization, within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of BettyR. Finch, Hazel Booth, Leonard L. Booth, Cecil H. Holton, J. E. Hewitt, HoraceGillespie, and Olen E. Stonecipher, thereby discouraging membership in theAmerican Federation of Labor, the Respondenthas engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (a) (3) of theAct.3.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record herein, the undersigned recommends that the Respondents,Westex Boot & Shoe Company, Wichita Falls, Texas, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a) Discouraging membership in the American Federation of Labor, or in anyother labor organization of its employees, by discriminatorily discharging or re-fusing to reinstate any of its employees, or by discriminating in any other man-ner in regard to their hire and tenure of employment, or any term or conditionof employment ;(b) Interrogating its employees concerning their union affiliations, activities,or sympathies, or in any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form labor or-ganizations, to join or assist the American Federation of Labor, or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Betty R. Finch, Hazel Booth, Leonard L. Booth, Cecil H. Holten,J E Hewitt, Horace Gillespie, and Olen E. Stonecipher immediate and full re-20 SeeMatter of Crossett Lumber Company,8 N L RB. 440, 497-498;RepublicSteelCorporationv.N. L R. B ,311 U. S. 7. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDinstatement to their former or substantiallyequivalent positions,without prej-udice to their seniority or other rightsand privileges ;(b)Make whole said seven named employees for any loss of pay they mayhave suffered by reason of the Respondent's discrimination against them, inthe manner set forth in the section entitled "The remedy," above ;(c)Post at its plant in Wichita Falls, Texas, copies of the notice attached here-to and marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Sixteenth Region, shall, after being duly signedby the Respondent's representative,be posted by theRespondent immediatelyupon receiptthereof,and be maintainedby it for a—period ofat least sixty(60) consecutive days thereafter,in conspicuous places, includingall places wherenotices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that such notices are not altered, defaced, or coveredby any other material ;(d)Notify the Regional Director for the Sixteenth Region in writing, with-in ten (10) days from the receipt of this Intermediate Report, whatsteps theRespondenthas takento comply herewith.As provided in Section 203.46 of theRules andRegulations of theNationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules andRegulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport and Recommended Order or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support of theIntermediate Report and Recommended Order. Immediately upon the filing ofsuch statement of exceptions and/or briefs, the party filing thesame shall servea copy thereof upon each of the other parties.Statements of exceptions and briefsshall designate by precise citation the portions of the record relied uponand shallbe legibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed withthe Board shall bepromptlymade as requiredby Section 203.85.As further provided in said Section203.46 should any partydesire permissionto argue orally before theBoard,requesttherefor must be made in writing to the Board within ten (10) days from the dateof service of the order transferring the case to the Board.In the eventno Statement of Exceptionsis filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and becomeits findings,conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 20th day of December 1948.JosEF L. HEKTOEN,Trial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : WESTEX BOOT & SHOE COMPANY513WE WILL Nor in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist AMERICAN FEDERATION OF LABOR or any other labor organiza-tion, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.WE wILL oFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without prej-udice to any seniority or other rights and privileges previously enjoyed, andmake them whole forany loss of pay sufferedas a result of the discrimination.Betty R. FinchCecil H. HoltonHazel BoothJ.E. HewittLeonard L.BoothHorace GillespieOlen E. StonecipherAll our employees are free tobecome or remain membersof the above-namedUnion or any other labor organization.We will not discriminate in regard tohire and tenure of employment against any employee because of membership inor activity on behalf of any such labor organization.WESTEXBOOT & SHOECOMPANY,Employer.Dated--------------------------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.